Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Response to Amendment
Applicant’s Amendment filed on 06/23/2021 has been entered and made of record. 
Currently pending Claims:	1, 3-10, 12-18, 20-22
Independent Claims		1, 8, and 17
Amended Claims:		1, 8, and 17	
Cancelled previously		2, 11, and 19
Newly Added:			21-22
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 12-14, 17-18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi (US Patent No. 9325973) in view of Noonan  et al. (US PGPUB 2004/0005113 A1) hereinafter “Noonan”.

Regarding claim 1 (Currently Amended) Hazeghi-Noonan
Hazeghi discloses (Currently Amended) An apparatus (PATTERN PROJECTION SYSTEM FIG. 4A and 4B) comprising: 
a) a spatial light modulator (SLM 400) configured to produce first modulated light (output of spatial light modulator (SLM) 400, FIG. 4B);
b) a diffractive optical element (2nd DOE 370)
…, wherein the diffractive optical element (the 2nd DOE 370) configured to modulate the first modulated light (output of the SLM 400), to produce second modulated light (Hazeghi, 2nd DOE 370 nd DOE 370 configured to modulate the output of the SLM 400, to generate “projectable second patterns 50-1, 50-x+1” (col. 14 lines 47-50) (i.e. the output of the 2nd DOE 370, FIG. 4B);
c) a camera (Optical Acquisition System 90: camera 90L, camera 90R) configured to receive an image of a reflection of the second modulated light (the output of 2nd DOE 370 is projected onto a target and a reflection of the projected output of 2nd DOE 370 is received by the Optical Acquisition System 90: camera 90L, camera 90R, FIG. 4B. “ACQUIRE SECOND OPTICAL IMAGE 250” of a SECOND projected PATTERN 240, FIG. 5.); 
d) a controller (SLM controller 410, FIG 4B) coupled to the spatial light modulator (SLM 400); and 
e) a processor (processor 110, FIG. 4B) coupled to the controller (the SLM controller 410) and to the camera (Optical Acquisition System 90: camera 90L, camera 90R), the processor configured to: 
i) process the image , to produce a processed image; (“PROCESS IMAGES ACUIRED” 260 “the images acquired at steps 220 and 250 are analyzed” FIG. 2); and 
ii) instruct the controller (SLM controller 410) to control the spatial light modulator (SLM 400), based on the processed image.(“said processor system analyzes acquired said imagery to select a new pattern to be projected, based upon information in acquired said imagery; (step c claim, col. 6 line 29).
Hazeghi does not explicitly disclose … a lens optically coupled between the spatial light modulator and the diffractive optical element the lens configured to focus the first modulated light towards the diffractive optical element.
However Noonan discloses … a lens (lens 15) optically coupled between the spatial light modulator (SLM 16) and the diffractive optical element (DOE 18) the lens  (lens 15)  configured to focus the first modulated light towards the diffractive optical element (“FIG. 3. Switch 11A uses coupling lenses 15 between SLM 16 and DOE 18”, 0048, FIG. 3) .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Hazeghi’s “PATTERN PROJECTION SYSTEM 30 FIG. 4” by incorporating the limitation …  “a lens optically coupled between the spatial light modulator and the diffractive optical element the lens configured to focus the first modulated light towards the diffractive optical element.” as suggested by Noonan in order to focus the beam, (Noonan Abstract).
Regarding Claim 2 (cancelled)
Regarding Claim 3 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 1 (PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the spatial light modulator (SLM 400) is a digital micromirror device (Hazeghi, “digital micromirror devices (DMD).” Col. 3 lines 10-13).
Regarding Claim 4 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 1 (PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the second modulated light is structured light (“DOE 370 will output wavefronts 40-1, 40-2 that have desired far field projectable structured or coded light patterns”, Col. 13, lines 41-44).
Regarding Claim 5 Hazeghi-Noonan
Hazegji discloses The apparatus of claim 1(PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the processor (SLM controller 410) and the controller (controller 110) are an integrated circuit (“SLM controller 410, which may be an embedded controller” col. 14 lines 30).
Regarding Claim 6 Hazeghi-Noonan
 The apparatus of claim 1(PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the processor is a digital signal processor (CPU 110).
Regarding Claim 7 Hazeghi-Noonan
 Hazeghi-Noonan discloses The apparatus of claim 1(PATTERN PROJECTION SYSTEM 30 FIG. 4), wherein the controller (SLM controller 410) is configured to instruct the spatial light modulator (SLM 400) to vary modulation of the second modulated light (SLM 400 to electronically alter its internal pixel characteristics, with the result that project able second patterns 50-2, 50-x+ 1 are now generated. Col. 14, lines 43-50). 
REGARDING CLAIM 8 and 17 (Currently Amended)  
Hazeghi-Noonan discloses An apparatus (PATTERN PROJECTION SYSTEM 30 FIG. 4) comprising: 
a light source(light source 300) configured to produce light (“collimated optical energy 310” FIG. 4, col. 14 lines ); 
a spatial light modulator (a spatial light modulator (SLM 400)) optically coupled to the light source (light source 300), the spatial light modulator (SLM 400) configured to modulate the light, to produce first modulated light (Hazeghi, “FIG. 4B, processor 110 sends a different control signal f1:t2) to controller 410, which causes SLM 400 to electronically alter its internal pixel characteristics, with the result that projectable second patterns 50-2, 50-x+ 1 are now generated.” Col. 14, lines 47-50); and 
a diffractive optical element (second DOE 370)  
…, wherein the diffractive optical element (second DOE 370) configured to modulate the first modulated light(output of SLM 400, Fig. 4B), to produce second modulated light(output of DOE 370, Fig. 4B); and
Hazeghi does not explicitly disclose … a lens optically coupled between the spatial light modulator and the diffractive optical element the lens configured to focus the first modulated light towards the diffractive optical element.
However Noonan discloses … a lens (lens 15) optically coupled between the spatial light modulator (SLM 16) and the diffractive optical element (DOE 18) the lens  (lens 15)  configured to focus the first modulated light towards the diffractive optical element (“FIG. 3. Switch 11A uses coupling lenses 15 between SLM 16 and DOE 18”, 0048, FIG. 3) .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Hazeghi’s “PATTERN PROJECTION SYSTEM 30 FIG. 4” by incorporating the limitation …  “a lens optically coupled between the spatial light modulator and the diffractive optical element the lens configured to focus the first modulated light towards the diffractive optical element.” as suggested by Noonan in order to focus the beam, (Noonan, Abstract).
Regarding Claim 9 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 8, wherein the light source is a laser diode (Hazeghi, “light source 300 may be a laser diode”, Col. 12 line 18).
Regarding Claim 10 Hazeghi-Noonan
Hazeghi-Noonan discloses The apparatus of claim 8, wherein the spatial light modulator (SLM 400) is a digital micromirror device (Hazeghi, “digital micromirror devices (DMD).” Col. 3 lines 10-13).
Regarding Claim 11 (Cancelled)

Hazeghi-Noonan discloses The method of claim 17, wherein the spatial light modulator (SLM 400) is a digital micromirror device (Hazeghi, “digital micromirror devices (DMD).” Col. 3 lines 10-13).
Regarding Claim 20 Hazeghi-Noonan
Hazeghi-Noonan discloses The method of claim 17, wherein the modulating the light by the spatial light modulator (SLM 400) comprises producing a first modulation pattern and producing a second modulation pattern(Hazeghi, SLM 400 to electronically alter its internal pixel characteristics, with the result that project able second patterns 50-2, 50-x+ 1 are now generated. Col. 14, lines 43-50)).
Regarding Claim 22 Hazeghi-Noonan
Hazeghi-Noonan discloses The method of claim 17, further comprising:
receiving, by a camera (Optical Acquisition System 90: camera 90L, camera 90R), a reflection of the second modulated light, to produce an image (Fig. 6); and
processing the image to determine target points (process images acquired 260 and output three-dimensional reconstruction data 270, Fig. 5).

Claim Rejections - 35 USC § 103

Claim(s) 12-14, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi-Noonan and further in view of Hsu et al. (US 2009/0032692 A1) hereinafter “Hsu”.
Regarding Claim 21. Hazeghi-Hsu
 The apparatus of claim 8, ...the diffractive optical element (2nd DOE 370) 
Hazeghi does not explicitly disclose further comprising projection optics optically coupled to..., the projection optics configured to project the second modulated light, to produce projected light.
However, Hsu disclose further comprising projection optics optically coupled to..., the projection optics configured to project the second modulated light, to produce projected light (Hsu, “The laser beam LS passing through the diffractive optical element 13 is received by the convergent lens 15 to be focused on a plane of the examined object 100” [0020], Fig. 1A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Hazeghi’s “PATTERN PROJECTION SYSTEM 30 FIG. 4” by incorporating the limitation “further comprising projection optics optically coupled to..., the projection optics configured to project the second modulated light, to produce projected light” as suggested by Hsu in order to focus the beam, after passing through the diffractive optical element 13, on a plane of the examined object.” (Hsu, [0020]).

Regarding Claim 12 (Currently Amended)   Hazeghi-Noonan-Hsu
Hazeghi-Noonan discloses apparatus of claim 21, further comprising:
a camera (Optical Acquisition System 90: camera 90L, camera 90R) configured to receive reflection of the projected light; and 
a processor coupled to the camera (Optical Acquisition System 90: camera 90L, camera 90R), the processor configured to determine a digital representation of a target surface based on the reflection of the projected light (Hazeghi, The earlier referenced Imimtek-Aquifi U.S. further 25 describes use of epipolar geometry and epipolar lines, and rectified system analysis to facilitate calculation of reconstructed three-dimensional (x,y,z) depth maps.” Col. 16 lines 24-27).
Regarding Claim 13 Hazeghi-Hsu
Hazeghi discloses The apparatus of claim 12, further comprising: 
a controller (SLM controller 410) coupled to the processor (processor 110) and to the spatial light modulator (SLM 400) (Hazeghi, FIG. 4B).
Regarding Claim 14 Hazeghi-Hsu
Hazeghi discloses apparatus of claim 13, wherein the controller is configured to vary modulation of the spatial light modulator(Hazeghi, “FIG. 4B, processor 110 sends a different control signal f1:t2) to controller 410, which causes SLM 400 to electronically alter its internal pixel characteristics, with the result that project able second patterns 50-2, 50-x+ 1 are now generated.” Col. 14, 47-50).
Regarding Claim 16 Hazeghi-Hsu
Hazeghi discloses The apparatus of claim 12, wherein the processor is configured to determine [[a]] the digital representation of [[a]] the target surface using epipolar analysis (Hazeghi, “epipolar geometry and epipolar lines, and
rectified system analysis to facilitate calculation of reconstructed three-dimensional (x,y,z) depth maps.” Col. 16, 25-27.)
Regarding Claim 19 (Cancelled)
Claim Rejections - 35 USC § 103
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi-Noonan-Hsu and further in view of Gordon et al. (20100074532 A1) hereinafter “Gordon”.
Regarding Claim 15 Hazeghi-Hsu-Gordon
Hazeghi-Hsu discloses The apparatus of claim 12 PATTERN PROJECTION SYSTEM 30 FIG. 4B), wherein the camera (Hazeghi further discloses “Cameras 90L, 90R each include a sensor array of detection pixels”, col. 8 lines 24). 
However, Hazeghi-Hsu does not describe the “Cameras 90L, 90R” is charge coupled device [[; and]] or a complimentary metal oxide semiconductor (CMOS) sensor.
However Gordon discloses “is charge coupled device [[; and]] or a complementary metal oxide semiconductor (CMOS) sensor. (Gordon, “Imaging apparatus 14 may be for example a CCD or CMOS digital video camera, or any other type of array of photo-detector elements.” [0285] [0313], [0397]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify Hazeghi’s “PATTERN PROJECTION SYSTEM 30 FIG. 4” by incorporating the limitation “is charge coupled device[[; and]] or a complimentary metal oxide semiconductor (CMOS) sensor. as suggested by Gordon in order to allow through for example CMOS per-pixel “specially designed sensors carry out computations immediately at each pixel location upon the pixel receiving light intensity.” (Gordon, [0395]).
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020196415 A1, US 20100007717 A1.
  Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481